Case:15-07825-ESL13 Doc#:39 Filed:08/09/17 Entered:08/09/17 16:44:21                       Desc: Main
                           Document Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

   IN RE
                                                      CASE NO. 15-07825-ESL

   ELISA ZAYAS ZAYAS
                                                      CHAPTER: 13

                        DEBTOR(S)


                                   MOTION REQUESTING DISMISSAL

  TO THE HONORABLE COURT:

            Comes now, RELIABLE FINANCIAL SERVICES, INC., holder of a secured claim and

  Movant herein, and respectfully sets forth and prays:

            1. Movant is the holder in due course of a duly executed conditional sales contract over

  motor vehicle VOLKS PASSAT 2006 registered under number 8244, executed by debtor(s) on

  OCTOBER 20, 2010.

            2. Debtor's(s') Chapter 13 Plan was confirmed on APRIL 7, 2016. Said plan calls for

  $175.00 X 60 payments. Movant is proposed to be paid 100% of its claim through the Chapter 13

  Trustee’s Office (Trustee).

            3. However, according to the records made available to creditors by the Trustee, as of

  today’s date, debtor(s) has (have) only paid $3,325.00, out of $ 3,850.00 due.

            4. Section 1307 (c) (6) of the Bankruptcy Code provides for the dismissal of a case under

  chapter 13 for "material default by the debtor with respect to a term of a confirmed plan."

            WHEREFORE, Movant requests the dismissal of the instant case since debtor(s) has

  (have) defaulted on the payments to the Chapter 13 Trustee.
  QURMTDFC.doc
Case:15-07825-ESL13 Doc#:39 Filed:08/09/17 Entered:08/09/17 16:44:21                            Desc: Main
                           Document Page 2 of 6



                                                 NOTICE
           Within thirty (30) days after service as evidenced by the certification, and an additional
  three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against
  whom this paper has been served, or any other party to the action who objects to the relief sought
  herein, shall serve and file an objection or other appropriate response to this paper with the clerk’s
  office of the United States Bankruptcy Court for the District of Puerto Rico. If no objection or other
  response is filed within the time allowed herein, the paper will be deemed unopposed and may be
  granted unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against public
  policy; or (iii) in the opinion of the court, the interest of justice requires otherwise.


                                    CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that the present motion was filed electronically with the Clerk of
  the Court using CM/ECF systems which will send notifications of such to the ALEJANDRO
  OLIVERAS, Trustee and ROBERTO FIGUEROA CARRASQUILLO, Debtor(s) Attorney and
  that we have sent copy of this document through regular mail to Debtor(s) ELISA ZAYAS
  ZAYAS, PO BOX 712 PUNTA SANTIAGO, PR 00741 and to all non CM/ECF participants
  interested as per mailing list which is hereby included.


           RESPECTFULLY SUBMITTED,
           In San Juan, Puerto Rico this 9th day of AUGUST, 2017.


                                                           /S/ CARLOS E. PEREZ PASTRANA
                                                           USDC-208913
                                                           Attorney for Movant
                                                           PO BOX 21382
                                                           SAN JUAN, PR 00928-1382
                                                           TEL. 787-625-6645 FAX: 787-625-4891
                                                           cperezp@reliablefinancial.com




  QURMTDFC.doc
Case:15-07825-ESL13 Doc#:39 Filed:08/09/17 Entered:08/09/17 16:44:21                       Desc: Main
                           Document Page 3 of 6


                     UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO



 IN RE:                                           CASE NO. 15-07825-ESL
 ELISA ZAYAS ZAYAS                                CHAPTER 13



     DEBTOR(S)



                          MOTION SUBMITTING DECLARATION
                            UNDER PENALTY OF PERJURY

      Comes now, RELIABLE FINANCIAL SERVICES,INC., holder of a secured claim and
 Creditor herein and submitting to the Honorable Court the following declaration:
             I, Felipe Marrero Clemente, Bankruptcy Officer for RELIABLE FINANCIAL
 SERVICES, declare under penalty of perjury, the following:
             That according to the enclosed certification, provided by Department of Defense
 Manpower Data Center (DMDC), debtor(s) is(are) not on active military duty nor in the military
 service and does not fall within the Service Member Civil Relief Act of 2003.
          RESPECTFULLY SUBMITTED,
          In San Juan, Puerto Rico this 09 day of AUGUST, 2017.




                                             /S/Felipe Marrero Clemente
                                             Bankruptcy Officer
                                             P. O. Box 21382
                                             San Juan, PR 00928-1382
                                             Tel: (787)625-6717 Fax: (787)625-4891
                                             fmarreroc@reliablefinancial.com




                                                                                 QURMTDNOMI_10G.RDF
                                                                                 v 20111005
     Case:15-07825-ESL13 Doc#:39 Filed:08/09/17 Entered:08/09/17 16:44:21ResultsDesc:       Main
Department of Defense Manpower DataDocument
                                    Center   Page 4 of 6
                                                                                as of : Aug-09-2017 08:26:15 AM

                                                                                                                                                                                         SCRA 3.0




SSN: XXX-XX-4255
Birth Date:
Last Name: ZAYAS
First Name: ELISA
Middle Name:
Active Duty Status As Of: Aug-09-2017

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                              Active Duty End Date                                           Status                                 Service Component

                    NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                      Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                              Active Duty End Date                                           Status                                 Service Component

                    NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                    NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Department of Defense - Manpower Data Center
4800 Mark Center Drive, Suite 04E25
Arlington, VA 22350
         Case:15-07825-ESL13 Doc#:39 Filed:08/09/17 Entered:08/09/17 16:44:21                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                                          Document Page 5 of 6
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.


Certificate ID: 4FC9BA42N504U80
             Case:15-07825-ESL13
Label Matrix for local noticing        Doc#:39     Filed:08/09/17 Entered:08/09/17 RELIABLE
                                           MONEY EXPRESS                           16:44:21       Desc:
                                                                                            FINANCIAL      Main
                                                                                                      SERVICES
0104-3                                           Document
                                           PO BOX 9146             Page 6 of 6     PO BOX 21382
Case 15-07825-ESL13                        SAN JUAN, PR 00908-0146                 SAN JUAN, PR 00928-1382
District of Puerto Rico
Old San Juan
Wed Aug 9 11:36:48 AST 2017
US Bankruptcy Court District of P.R.       Claro                                   Coop A/C Las Piedras
Jose V Toledo Fed Bldg & US Courthouse     PO Box 360998                           PO Box 414
300 Recinto Sur Street, Room 109           San Juan, PR 00936-0998                 Las Piedras, PR 00771-0414
San Juan, PR 00901-1964


EASTERN AMERICA INSURANCE CO                         First Federal Finance                                MONEY EXPRESS
PO BOX 9023862                                       PO Box 194499                                        CONSUMER SERVICE CENTER
SAN JUAN, PR 00902-3862                              San Juan, PR 00919-4499                              BANKRUPTCY DIVISION (CODE 248)
                                                                                                          PO BOX 9146
                                                                                                          SAN JUAN, PR 00908-0146

Marilda Vallejo                                      Susan Bonilla Flores, Esq.                           ALEJANDRO OLIVERAS RIVERA
PO Box 194242                                        PO Box 1004                                          ALEJANDRO OLIVERAS CHAPTER 13 TRUS
San Juan, PR 00919-4242                              Juncos, PR 00777-1004                                PO BOX 9024062
                                                                                                          SAN JUAN, PR 00902-4062


ELISA ZAYAS ZAYAS                                    MONSITA LECAROZ ARRIBAS                              ROBERTO FIGUEROA CARRASQUILLO
HC 20 BOX 26375                                      OFFICE OF THE US TRUSTEE (UST)                       PO BOX 186
SAN LORENZO, PR 00754-9478                           OCHOA BUILDING                                       CAGUAS, PR 00726-0186
                                                     500 TANCA STREET SUITE 301
                                                     SAN JUAN, PR 00901



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


(d)RELIABLE FINANCIAL SERVICES, INC.                 End of Label Matrix
P.O. BOX 21382                                       Mailable recipients    14
SAN JUAN, PR 00928-1382                              Bypassed recipients     0
                                                     Total                  14
